          Case 1:20-cr-00330-AJN Document 49 Filed 08/25/20 Page 1 of 4




UNITED STATES DISTRICT COURT                                                                   8/25/20
SOUTHERN DISTRICT OF NEW YORK


  United States of America,

                 –v–
                                                                    20-CR-330 (AJN)
  Ghislaine Maxwell,
                                                                   MEMORANDUM
                         Defendant.                              OPINION AND ORDER


ALISON J. NATHAN, District Judge:

        On August 10, 2020, the Defendant filed a letter motion related to two issues. Dkt. No.

38. First, the Defendant seeks an order directing the Government to disclose to defense counsel

immediately the identities of the three alleged victims referenced in the indictment. Second, the

Defendant seeks an order directing the Bureau of Prisons (“BOP”) to release the Defendant into

the general population and to provide her with increased access to the discovery materials. For

the reasons that follow, Defendant’s requests are DENIED without prejudice.



   I.      The Disclosure of Alleged Victims’ Identities

        The Defendant first seeks an order directing the Government to disclose to defense

counsel immediately the identities of the three alleged victims referenced in the indictment. Dkt.

No. 38 at 1. Her request is premature. Production of discovery, which may itself identify

alleged victims and relevant witnesses to the defense, has just begun. Moreover, the parties have

not yet engaged in discussions regarding an appropriate schedule for pretrial disclosures,

including witness lists and § 3500 material. The Court is mindful of the factors pointed to by the

Defendant—in particular the fact that charges in this matter relate to conduct that allegedly took

place many years ago—and anticipates that such a schedule would require the disclosure of


                                                 1
           Case 1:20-cr-00330-AJN Document 49 Filed 08/25/20 Page 2 of 4




alleged victims and witnesses substantially in advance of trial. But that alone does not justify

such relief at this very early stage. Following the close of discovery, the parties should meet and

confer on an appropriate schedule in light of all relevant factors. If the parties are unable to

reach agreement as to a pretrial disclosure schedule, the Defendant may renew her request. The

denial is therefore without prejudice.



   II.      The Defendant’s Conditions of Confinement

         In her August 10, 2020 letter motion, the Defendant also sought “an order directing

[BOP] to release Ms. Maxwell into the general population and provide Ms. Maxwell with

increased access to the discovery materials while she is detained so that she can meaningfully

participate in the preparation of her defense.” Dkt. No. 38 at 1. The Government responded that

the BOP has modified the conditions of Ms. Maxwell’s confinement so that she has access to

discovery materials thirteen hours a day, seven days a week. Dkt. No. 41 at 5. The Defendant’s

reply credited the BOP’s change in policy but nonetheless asked the Court to “confirm these

changes in an order to the BOP” and “that the Court order the BOP to grant Ms. Maxwell the

same privileges given to other detainees.” Dkt. No. 42 at 4–5.

         The Court denies this request. The BOP is providing the Defendant with conditions that

allow her access to discovery materials so that she can meaningfully participate in the

preparation of her defense. Further action by the Court as this juncture is therefore unnecessary.

Should facts on the ground change such that the Defendant is not being provided sufficient

access to her legal materials, defense counsel may seek intervention by the Court.

         The Defendant also requests that the Court order BOP that Ms. Maxwell “be monitored

in the same manner as other pretrial detainees and that the Court order the BOP to grant Ms.




                                                  2
          Case 1:20-cr-00330-AJN Document 49 Filed 08/25/20 Page 3 of 4




Maxwell the same privileges given to other detainees.” Dkt. No. 42 at 5. In a footnote, the

defense clarifies that “[a]s long as Ms. Maxwell is monitored in the same manner, and receives

the same privileges as other pretrial detainees, it is not necessary to move her to the general

population.” Dkt. No. 42 at 5 n.4.

       The Court sees no basis for granting the Defendant’s request for an order directed to

BOP. First, the Government has assured the Court that “[a]s with all inmates, the defendant is

able to speak to her counsel behind a closed door, in an area that is visible—but not audible—to

MDC staff,” thereby ensuring that Ms. Maxwell’s ability to communicate with her counsel is in

no way interfered. Dkt. No. 41 at 4 n.5. And as to the more general implementation of

surveillance procedures, the Court credits BOP’s duty to ensure the safety and security of the

Defendant as justifying the measures BOP has adopted. See Bell v. Wolfish, 441 U.S. 520, 547

(1979) (“Prison administrators . . . should be accorded wide-ranging deference in the adoption

and execution of policies and practices that in their judgment are needed to preserve internal

order and discipline and to maintain institutional security.”). Nor does the Defendant provide

any basis for the Court to conclude that the level of surveillance is punitive. Dkt. No. 42 at 5.

Though pretrial detainees “may not be punished prior to an adjudication of guilt in accordance

with due process of law,” Wolfish, 441 U.S. at 535, it does not follow that surveillance measures

are punitive just because the Defendant deems them “onerous.” Dkt. No. 42 at 4. The

Defendant has provided the Court with no evidence, and no reason to believe, that the

surveillance measures are motivated by improper purposes.

       As a result, Defendant’s request is denied. To ensure that Ms. Maxwell is able to

continue to adequately participate in her defense, however, the Court hereby ORDERS the

Government to provide written status updates every 90 days detailing any material changes to the




                                                 3
            Case 1:20-cr-00330-AJN Document 49 Filed 08/25/20 Page 4 of 4




conditions of Ms. Maxwell’s confinement, with particular emphasis on her access to legal

materials and ability to communicate with defense counsel.



   III.      Conclusion

          For the reasons stated above, Defendant’s requests contained in Dkt. No. 38 are DENIED

without prejudice. Following the close of discovery, the parties shall meet and confer on an

appropriate schedule for pre-trial disclosures, including the disclosure of § 3500 material, exhibit

lists, and witness lists, taking into account all relevant factors. The Government is hereby

ORDERED to submit written status updates every 90 days detailing any material changes to the

conditions of Ms. Maxwell’s confinement, with particular emphasis on her access to legal

materials and ability to communicate with defense counsel.


          SO ORDERED.


Dated: August 25, 2020                               __________________________________
       New York, New York                                    ALISON J. NATHAN
                                                           United States District Judge




                                                 4
